Case 2:18-cv-00083-JRG Document 72 Filed 01/30/19 Page 1 of 9 PageID #: 621



                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 MARILYN MCBRIDE                                     §
                                                     §
                Plaintiff,                           §
 v.                                                  §         CASE NO. 2:18-cv-83-RJG
                                                     §
 BAKER TANK COMPANY/ALTECH,                          §         JURY TRIAL DEMANDED
 DIVISIONS OF JUSTISS OIL COMPANY.                   §
 INC.,                                               §
                                                     §
               Defendant.                            §
                                       VERDICT FORM

In answering the following questions and filling out t is Verdict Form, you are to follow all of the
instructions I have given you in the Court's charge. Your answer to each question must be
unanimous. Some of the questions contain legal terms that are defined and explained in detail in
the Jury Instractions. Please refer to the Jury Instructions if you are unsure about the meaning or
usage of any legal term that a pears in the questions below.




                                                 1
Case 2:18-cv-00083-JRG Document 72 Filed 01/30/19 Page 2 of 9 PageID #: 622



QUESTION NO. 1.

Did Plaintiff Marilyn McBride prove by a preponderance of the evidence that Defendant

Baker Tank Company paid Plaintiff Marilyn McBride less than male employees because of

her sex?

Answer        Yes     or “No.”




If you answered Yes to Question No. 1, then proceed to Question No. 2. If you answered No”

to Question No. 1, then do not answer Question No. 2 and proceed to answer Question No. 3.




QUESTION NO. 2.

What amount of money, if paid now in cash, would fairly and reasonably compensate

Plaintiff Marilyn McBride for her damages for back pay and benefits, if any, which you have

found Defendant Baker Tank Company caused Plaintiff Marilyn McBride?




Answer in U.S. dollars and cents.




If you have answered Question No. 2, proceed to Question No. 3.




                                              2
Case 2:18-cv-00083-JRG Document 72 Filed 01/30/19 Page 3 of 9 PageID #: 623



QUESTION NO. 3.

Did Plaintiff Marilyn McBride prove by a preponderance of the evidence that one or more

employees of Defendant Baker Tank Company harassed Plaintiff Marilyn McBride because

of her sex?

Answer        Yes      or    No.




If you answered Yes to Question No. 3, then answer Question No. 4. If you answered

“No to Question No. 3, do not answer any more questions, proceed to the last page, have your

Foreperson sign and date this verdict form, and then deliver it to the Court Security Officer.




QUESTION NO. 4.

Did Plaintiff Marilyn McBride prove by a preponderance of the evidence that the

harassment which you have found in Question No. 3 to be sufficiently severe or pervasive to

(a) alter the terms or conditions of Plaintiff Marilyn McBride s employment; and (b) create

a hostile work environment?

Answer “Yes” or             No”.




If you answered Yes” to Question No. 4, then answer Question No. 5. If you answered No” to

Question No. 4, then do not answer Question Nos. 5 or 6 and proceed to Question No. 7.




                                                 3
Case 2:18-cv-00083-JRG Document 72 Filed 01/30/19 Page 4 of 9 PageID #: 624



QUESTION NO. 5.

Did Plaintiff Marilyn McBride prove by a preponderance of the evidence that Defendant

Baker Tank Company knew, or in the exercise of reasonable care, should have known, that

Plaintiff Marilyn McBride was being harassed on the basis of her se ?

Answer Yes or No.”




If you answered Yes to Question No. 5, then answer Question No. 6. If you answered No” to

Question No. 5, then do not answer Question No. 6 and proceed to Question No. 7.




QUESTION NO. 6.

Did Plaintiff Marilyn McBride prove by a preponderance of the evidence that Defendant

Baker Tank Company failed to take prompt remedial action regarding the sexual

harassment suffered by Plaintiff Marilyn McBride?

Answer “Yes” or “No.”




Please proceed to Question No. 7 on the next page.




                                               4
Case 2:18-cv-00083-JRG Document 72 Filed 01/30/19 Page 5 of 9 PageID #: 625



QUESTION NO, 7,

Did Plaintiff Marilyn McBride prove by a preponderance of the evidence that Plaintiff

Marilyn McBride engaged in protected activity under Title VII?

Answer Yes or No.” ______




If you answered Yes to Question No. 7, then answer Question No. 8. If you answered

“No” to Question No. 7, t en do not answer Question Nos. 8 or 9 and proceed to Question No. 10.




QUESTION NO. 8.

Did Plaintiff Marilyn McBride prove by a preponderance of the evidence that Defendant

Baker Tank Company subjected Plaintiff Marilyn McBride to an adverse employment

action?

Answer “Yes” or “No.” : ;




If you answered “Yes to Question No. 8, then answer Question No. 9. If you answered

“No to Question No. 8, then do not answer Question No. 9 and proceed to Question No. 10.




                                              5
Case 2:18-cv-00083-JRG Document 72 Filed 01/30/19 Page 6 of 9 PageID #: 626



QUESTION NO. 9.

Did Plaintiff Marilyn McBride prove by a preponderance of the evidence that Plaintiff

Marilyn McBride would not have been subjected to an adverse employment action but for

her protected activity?

Answer Yes or “No.”




Please proceed to Question No. 10 on the next page.
Case 2:18-cv-00083-JRG Document 72 Filed 01/30/19 Page 7 of 9 PageID #: 627



If you answered Yes to either Question No. 6 or Question No. 9, t en answer Question No.

10. Otherwise, do not answer any more questions, proceed to the last page, have your Foreperson

sign and date this verdict form, and then deliver it to the Court Security Officer.




QUESTION NO. 10.

What amount of money, if paid now in cash, would fairly and reasonably compensate

Plaintiff Marilyn McBride for the damages for emotional pain and suffering, inconvenience,

mental anguish, and loss of enjoyment of life, if any, you have found that Defendant Baker

Tank caused Plaintiff Marilyn McBride?




Answer in U.S. dollars and cents.




Please proceed to Question No. 11.




                                                 7
Case 2:18-cv-00083-JRG Document 72 Filed 01/30/19 Page 8 of 9 PageID #: 628



QUESTION NO. 11.

If you find that Defendant Baker Tank Company engaged in conduct that would warrant an

award of punitive damages, as defined by the Court, then what sum of money, if any, should

be assessed against Defendant Baker Tank Company as punitive damages?




Answer in U.S. dollars and cents.




Proceed to next page.
Case 2:18-cv-00083-JRG Document 72 Filed 01/30/19 Page 9 of 9 PageID #: 629



                              END OF JURY VERDICT FORM


You have now reached the end of the verdict form and should review it to ensure it accurately
reflects your unanimous determinations. After you are satisfied that your unanimous answers are
correctly ref ected above, then the Jury Foreperson should then sign and date this verdict form in
the spaces below. Then, notify the Court Security Officer that you have reached a verdict.



       Signed this ¦ - U day of January, 2019.




       Jury Foreperson




                                                 9
